Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues with regard to the rejection for claim 1, that “Paragraph [0052] of Tenny describes that the ‘correlation request is an example of a request to authenticate the [identity] of a device.’ Therefore, the correlation request is not a request to one of forward a paging message to the first UE or find the second UE.” This argument is unpersuasive for two reasons.  First, the portion of TENNY that Applicant references, paragraph 52, is actually describing the procedures disclosed in Fig. 4 of TENNY, which was not applied in the rejection. Instead, the rejection had cited paragraphs 56-61 and Fig. 5, which depicts a process substantially different from Fig. 4.  The correlation requests depicted in Fig. 4 are sent from an “RD” to a “UE”, and from a “UE” to an “MME”. In contrast, the correlation request 528 in Fig. 5 cited to reject the claim is sent from an MME to another MME, which is what the claim requires.  Second, the functionalities of correlation request 528 in Fig. 5 are such that 528, upon its reception by MME UE, causes the MME-UE to perform steps sufficient to disclose and teach “forward a paging message to the first UE or find the second UE”. This is discussed in detail in the rejections below. Pursuant to the broadest reasonable interpretation claim construction standard, these functionalities of 528 are sufficient for a PHOSITA to understand 528 as an embodiment of “sending a request to a second MME serving the second UE to one of forward a paging message to the first UE or find the second UE”.
Applicant’s arguments directed to claim 27 are not persuasive because they attack only the reference TENNY. The limitation at issue and discussed in Applicant’s arguments are in fact rejected by a combination of TENNY and BERGRUEN, not TENNY alone.  Further, the claim features that Applicant alleges are not disclosed or taught by TENNY, are disclosed and rejected by the reference BERGGRUEN, which Applicant does not discuss.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
   Applicant’s arguments directed to claim 35 have been rendered moot in view of the new grounds of rejection set forth below.  Please see rejection below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0325270 A1 to Tenny et al., in view of U.S. Patent Publication No. 2013/0343325 A1 to Nishida et al.
As to claim 1, Tenny discloses A method of operation of a first mobility management entity MME in a cellular communications network, the method comprising: 
when said first MME is serving a first User Equipment, UE, obtaining information about a second UE that is being used as a relay by the first UE or that may be used as a relay by the first UE (Fig. 5 and paragraphs 56-61, disclosing MME-RD 509, which serves RD 505 [teaching “a first MME serving a first UE” and “first UE”, respectively] receiving a “correlation request 524” from RD 505, where 524 includes information on relay UE 507; paragraph 34, 51, 57 disclosing that the RD disclosed in the figures may be a “wearable device, smart appliance, and so on”, thus teaching that the RD is a device useable by an end user, and such RD may have a “direct path” that is “an existing connection between RD 405 and the core network (e.g., between RD 405 and PGW-RD 415) without relying on communication through a relay UE”, thus teaching that the RD may be a device usable directly by an end user to communicate with the core network, through a non-relay-UE path, which would conventionally be understood as going through an eNB/base-station, in view of the infrastructure disclosed in Fig. 1, where these characteristics are commonly understood to define and characterize an embodiment of the term “user equipment”, thus RD is a Broadest Reasonable Interpretation of UE); 
sending a request to a second MME serving the second UE to one of forward a paging message to the first UE or find the second UE (Fig. 5 and paragraphs 56-61, disclosing MME-RD 509 sending to MME-UE 511, which serves relay UE 507 [teaching “said second MME” and “second UE”] a “correlation request” at 528, where 528 causes 511 to page relay UE 507, i.e., “find the second UE”, thus teaching this limitation).
Tenny does not appear to explicitly disclose obtaining further information in the event that there is data to be sent to the first UE; and responsive to there being data to be sent to the first UE, perform an action.
Nishida discloses obtaining further information in the event that there is data to be sent to the first UE (paragraph 127: “the S-GW#2 (second serving gateway) to send ‘downlink data pending (pre-determined information)’ to a MME (core network device)”; Figs. 2, 5, 6,8-10: “(downlink data pending)” being sent from the network to the MME); and responsive to there being data to be sent to the first UE, perform an action. (paragraph 127: “the S-GW#2 (second serving gateway) to send ‘downlink data pending (pre-determined information)’ to a MME (core network device)”; Figs. 2, 5, 6,8-10: “(downlink data pending)” being sent from the network to the MME, where in response to “DL data pending”, the MME performs an action [see paragraph 54, for example])
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nishida, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA to modify Tenny’s teachings above to further “obtain[] further information in the event that there is data to be sent to the first UE”, as taught by Nishida, in order to better inform network elements of the network status. Further, it would have been obvious to a PHOSITA to modify Tenny’s teaching of “sending a request to a second MME serving the second UE to one of forward a paging message to the first UE or find the second UE” so that it first depends on, or is conditioned by, “responsive to there being data to be sent to the first UE [then perform an action]”, as taught by Nishida, to reject “responsive to there being data to be sent to the first UE, sending a request to a second MME serving the second UE to one of forward a paging message to the first UE or find the second UE”, in order to render the teachings of Tenny more efficient and responsive to changing network conditions such as the arrival of new data. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 2, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0325270 A1 to Tenny et al., in view of U.S. Patent Publication No. 2013/0343325 A1 to Nishida et al., further in view of U.S. Patent Publication No. 2015/0358907 A1 to Berggren et al.
As to claim 2, Nishida and Tenny teach the method as in the parent claim 1 
Berggren further discloses wherein the step of obtaining information about the second UE comprises: receiving the information in a message from a RAN node serving the first UE. (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, such message 97 being sent from the MME, i.e., “in a message from a RAN node serving the first UE [since the MME serves both UE and further UE]”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5, Tenny and Nishida teach the method as in the parent claim 1. 
Berggren discloses wherein the step of obtaining information about the second UE comprises: receiving the information in a message from the second MME serving the second UE
(Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second UE]” detected by the UE that may be used as a relay later, where such “additional parameters” can be included in a message 91 that is sent from the first UE to the MME, which passes through eNB, i.e., “said node”, teaching that the “information” is the identity of the further UE as the “second UE”/relay; 
further see paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, such message 97 being sent from the MME, i.e., “in a message from the mobility management node serving the second UE [since the MME serves both UE and further UE]”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 6, Nishida and Tenny teach the method as in the parent claim 1: 
Berggren discloses wherein the step of obtaining information about the second UE comprises: receiving the information in a message from the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second UE]” detected by the UE that may be used as a relay later, where such “additional parameters” can be included in a message 91 that is sent from the first UE to the MME, which passes through eNB, i.e., “said node”, teaching that the “information” is the identity of the further UE as the “second UE”/relay and that “information” is sent from the UE [“first UE”] in a message that is received at the eNB, i.e., “said node”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 7, Tenny and Nishida teach the method as in the parent claim 1: 
Berggren discloses wherein obtaining the further information in the event that there is data to be sent to the first UE comprises receiving a notification from a core network node serving the first UE that there is data to be sent to the first UE. (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second UE]” detected by the UE that may be used as a relay later, where such “additional parameters” can be included in a message 91 that is sent from the first UE to the MME, which passes through eNB, i.e., “said node”, teaching that the “information” is the identity of the further UE as the “second UE”/relay; 
further see paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, and that such message is a wakeup message containing paging information, thus teaching “receiving a notification from a core network node serving the first UE that there is data to be sent to the first UE”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 8, Tenny and Nishida teach the method as in the parent claim 1: 
Berggren discloses wherein obtaining the further information in the event that there is data to be sent to the first UE comprises receiving a request from a RAN node serving the first UE. (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second UE]” detected by the UE that may be used as a relay later, where such “additional parameters” can be included in a message 91 that is sent from the first UE to the MME, which passes through eNB, i.e., “said node”, teaching that the “information” is the identity of the further UE as the “second UE”/relay; 
further see paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, and that such message is a wakeup message containing paging information requesting the destination UE to page/access the network, thus teaching “receiving a request from a radio access node serving the first UE.”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 9, Tenny and Nishida teach the method as in the parent claim 1: 
Berggren discloses wherein obtaining the further information in the event that there is data to be sent to the first UE comprises determining that the first MME wishes to send signaling data to the first UE. (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 136-137, disclosing first UE sending “additional parameters” that may include “information on the further user equipment [second UE]” detected by the UE that may be used as a relay later, where such “additional parameters” can be included in a message 91 that is sent from the first UE to the MME, which passes through eNB, i.e., “said node”, teaching that the “information” is the identity of the further UE as the “second UE”/relay; 
further see paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through and received by eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, and that such message is a wakeup message containing paging information requesting the destination UE [“first UE”] to page/access the network, thus teaching “determining that the node wishes to send signaling data to the first UE”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 3,4,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0325270 A1 to Tenny et al., in view of U.S. Patent Publication No. 2013/0343325 A1 to Nishida et al. and U.S. Patent Publication No. 2015/0358907 A1 to Berggren et al., further in view of EP 2,723,143 A1 to NEC (provided on IDS).
As to claim 3, Tenny, Nishida and Berggren teach the method as in the parent claim 2: 
Berggren discloses receiving the information from the radio access node serving the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, such message 97 being sent from the MME, i.e., “in a message from a radio access node serving the first UE [since the MME serves both UE and further UE]”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Berggren does not appear to explicitly disclose as part of a nonaccess stratum message.
NEC discloses receiving the information from the radio access node serving the first UE as part of a non-access stratum message. (Fig. 8a and paragraph 82-84, disclosing that the message 1. S1 Initial Context Setup Request sent from the MME to the eNB is a NAS message, where MME is “radio access node serving the first UE [UET in Fig. 8a]”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 4, Nishida, Berggren and Tenny teach the method as in the parent claim 2: 
Berggren discloses receiving the information from the radio access node serving the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information also being included in wake up message 97 sent from the MME to the further UE, such message 97 passing through eNB, meaning that eNB necessarily obtains the information that the message 97 is to be sent to further UE, i.e., “obtaining information”, such message 97 being sent from the MME, i.e., “in a message from a radio access node serving the first UE [since the MME serves both UE and further UE]”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Berggren does not appear to explicitly disclose receiving the information from the radio access node serving the first UE in a separate message containing the information.
NEC discloses receiving the information from the radio access node serving the first UE in a separate message containing the information (Fig. 8a and paragraph 82-84, disclosing that the message 1. S1 Initial Context Setup Request sent from the MME to the eNB is separate message, where MME is “radio access node serving the first UE [UET in Fig. 8a]”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 10, Nishida and Tenny teach the method as in the parent claim 1: 
Berggren discloses a request to forward a paging message to the first UE (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Berggren does not appear to explicitly disclose wherein sending the request to a mobility management entity serving the second UE comprises: sending to the mobility management node serving the second UE a request.
NEC discloses wherein sending the request to a mobility management node serving the second UE comprises: sending to the mobility management node serving the second UE a request (see, e.g., paragraphs 73-92, Figs. 8a-c and 9a-c, step 3., sent from the eNB to the MME, which serves both UET and UER [i.e., a “mobility management node serving the second UE”], which is a request to the MME to complete the configuration process)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim, i.e., “wherein sending the request to a mobility management node serving the second UE comprises: sending to the mobility management node serving the second UE a request to forward a paging message to the first UE”. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Berggren, Nishida and Tenny teach the method as in the parent claim 10.
Berggren discloses a request to forward a paging message to the first UE, in response to determining that the first UE is in an idle mode (Figs. 1 and 2, disclosing node 11, which serves “UE 2” and “further UE 3”, i.e., “first” and “second” UEs; Figs. 10 and 12, paragraphs 135-159, paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination UE [i.e., “in the event that there is data to be sent to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE;
Further see Fig. 10, 99:idle and 100: paging signal and paragraph 144, 152-159, disclosing the UE entering an idle state before being paged).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the combined teachings of Tenny and Nishida, to reject the limitations of this claim. The cited references are in the same field of endeavor with regard to the operation of wireless network infrastructure elements.  The suggestion/motivation would have been to improve management of wireless core network elements and their control signaling (Nishida, paragraphs 1-37; Tenny, paragraphs 1-8; NEC, paragraphs 1-53; Berggren, paragraphs 1-62, 152-162).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Berggren does not appear to explicitly disclose sending to the mobility management node serving the second UE a request.
NEC discloses sending to the mobility management node serving the second UE a request (see, e.g., paragraphs 73-92, Figs. 8a-c and 9a-c, step 3., sent from the eNB to the MME, which serves both UET and UER [i.e., a “mobility management node serving the second UE”], which is a request to the MME to complete the configuration process)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of NEC, in conjunction with and to modify the teachings of Berggren, to reject the limitations of this claim, i.e., “sending to the mobility management node serving the second UE the request to forward a paging message to the first UE, in response to determining that the first UE is in an idle mode”. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 27,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0325270 A1 to Tenny et al., in view of U.S. Patent Publication No. 2015/0358907 A1 to Berggren et al.
As to claim 27, Tenny discloses  
A method of operation of a second MME in a cellular communications network, the method comprising: when said second MME is serving a second User Equipment, UE, that is being used as a relay by a first UE or that may be used as a relay by the first UE, receiving a first request from a first MME serving the first UE (Fig. 5 and paragraphs 56-61, disclosing MME-RD 509, which serves RD 505 [teaching “a first MME serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said second MME” and the recited “second UE” since 507 may be used as a relay by 505, as disclosed/taught herein] a “correlation request” at 528, thus teaching this limitation; paragraph 34, 51, 57 disclosing that the RD disclosed in the figures may be a “wearable device, smart appliance, and so on”, thus teaching that the RD is a device useable by an end user, and such RD may have a “direct path” that is “an existing connection between RD 405 and the core network (e.g., between RD 405 and PGW-RD 415) without relying on communication through a relay UE”, thus teaching that the RD may be a device usable directly by an end user to communicate with the core network, through a non-relay-UE path, which would conventionally be understood as going through an eNB/base-station, in view of the infrastructure disclosed in Fig. 1, where these characteristics are commonly understood to define and characterize an embodiment of the term “user equipment”, thus RD is a Broadest Reasonable Interpretation of UE) to one of forward a paging message to the first UE or find the second UE (Fig. 5 and paragraphs 56-61, steps 528, 530, where the correlation request 528 will cause the MME-UE 511 to page relay UE 507, i.e., “find the second UE”); 
determining whether the second UE is in a connected mode or an idle mode (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a first MME serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said second MME” and “second UE”] a “correlation request”, and then checking if “relay UE 507 is in an idle state”); and 
if the received first request is a request related to the first UE, and it is determined that the second UE is in the connected mode, sending to the second UE a second request (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a first MME serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said second MME” and “second UE”] a “correlation request” and the MME UE paging relay UE 507 to activate it into a connected state, after which the “correlation request” is sent to the relay UE 507 for processing, the “correlation request” is a request related to the first UE, as disclosed).
Tenny does not appear to explicitly disclose to forward a paging message to the first UE; sending to the second UE a second request to forward the paging message to the first UE.
Berggren discloses to forward a paging message to the first UE; sending to the second UE a second request to forward the paging message to the first UE (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE [thus teaching “to forward a paging message to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included in wake up message 97 sent from the MME to the further UE [“second UE”] to the UE [“first UE”], teaching “sending to the second UE a second request to forward the paging message to the first UE”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA that Berggren’s teaching of “to forward a paging message to the first UE; sending to the second UE a second request to forward the paging message to the first UE” and Tenny’s teaching of “if the received first request is a request related to the first UE, and it is determined that the second UE is in the connected mode, sending to the second UE the request” would be combinable to reject “if the received first request is a request to forward a paging message to the first UE, and it is determined that the second UE is in the connected mode, sending to the second UE a second request to forward the paging message to the first UE”, at least because both Tenny’s disclosed “first request” [i.e.,“correlation request”] and Berggrun’s disclosed first request [i.e., “paging message”] both pertain to the “first UE”, and thus correspond to each other, rendering the respective teachings of Tenny and Berggrun combinable.  For example, Berggrun’s paging message to the first UE can then be substituted in place of the “request related to the first UE” disclosed in Tenny’s teaching above, to reject the limitation above.  Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53; Tenny, paragraphs 1-8).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 30, please rejection for claim 27. Note that Tenny discloses the recited “a MME” (MME-UE 511, which serves relay UE 507, MME UE 511 teaching “a MME”)

Claims 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0325270 A1 to Tenny et al., in view of U.S. Patent Publication No. 2015/0358907 A1 to Berggren et al., further in view of U.S. Patent Publication No. 2018/0084523 A1 to Uchiyama et al.
As to claim 35, Tenny discloses  
A method of operation of a second MME in a cellular communications network, the method comprising: when said second MME is serving a second User Equipment, UE, that is being used as a relay by a first UE or that may be used as a relay by the first UE, receiving a first request from a first MME serving the first UE (Fig. 5 and paragraphs 56-61, disclosing MME-RD 509, which serves RD 505 [teaching “a first MME serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said second MME” and the recited “second UE” since 507 may be used as a relay by 505, as disclosed/taught herein] a “correlation request” at 528, thus teaching this limitation; paragraph 34, 51, 57 disclosing that the RD disclosed in the figures may be a “wearable device, smart appliance, and so on”, thus teaching that the RD is a device useable by an end user, and such RD may have a “direct path” that is “an existing connection between RD 405 and the core network (e.g., between RD 405 and PGW-RD 415) without relying on communication through a relay UE”, thus teaching that the RD may be a device usable directly by an end user to communicate with the core network, through a non-relay-UE path, which would conventionally be understood as going through an eNB/base-station, in view of the infrastructure disclosed in Fig. 1, where these characteristics are commonly understood to define and characterize an embodiment of the term “user equipment”, thus RD is a Broadest Reasonable Interpretation of UE) to one of forward a paging message to the first UE or find the second UE (Fig. 5 and paragraphs 56-61, steps 528, 530, where the correlation request 528 will cause the MME-UE 511 to page relay UE 507, i.e., “find the second UE”); 
determining whether the second UE is in a connected mode or an idle mode (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a first MME serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said second MME” and “second UE”] a “correlation request”, and then checking if “relay UE 507 is in an idle state”); and 
if the received request is a request related to the first UE, and it is determined that the second UE is in the idle mode, sending a message to a radio access node serving the second UE, requesting said radio access node to page the second UE (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a first MME serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said second MME” and “second UE”] a “correlation request” and “If relay UE 507 is in an idle state MME UE 511 pages relay UE 507”, meaning that the MME UE 511 would necessarily send a page first to the eNB serving relay UE 507 as shown in Fig. 1, such eNB teaching “radio access node serving the second UE”, and that eNB will then page relay UE 507, teaching this limitation).
Tenny does not appear to explicitly disclose to forward a paging message to the first UE; sending to the second UE a second request to forward the paging message to the first UE.
Berggren discloses to forward a paging message to the first UE; sending to the second UE a request to forward the paging message to the first UE (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE [thus teaching “to forward a paging message to the first UE”], the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included in wake up message 97 sent from the MME to the further UE [“second UE”] to the UE [“first UE”], teaching “sending to the second UE a second request to forward the paging message to the first UE”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. In particular, it would have been obvious to a PHOSITA that Berggren’s teaching of “to forward a paging message to the first UE; sending to the second UE a request to forward the paging message to the first UE” and Tenny’s teaching of “if the received request is a request related to the first UE, and it is determined that the second UE is in the idle mode, sending a message to a radio access node serving the second UE, requesting said radio access node to page the second UE” would be combinable to reject “if the received request is a request to forward a paging message to the first UE, and it is determined that the second UE is in the idle mode, sending a message to a radio access node serving the second UE, requesting said radio access node to page the second UE”, at least because Tenny’s “correlation request” corresponds to Berggrun’s paging message in that both are requests related/pertaining to the first UE, and thus the paging message of Berggrun may be substituted in place for the correlation request/request related to the first UE in Tenny’s teaching above.  Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53; Tenny, paragraphs 1-9).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Tenny and Berggrun do not appear to explicitly disclose if it is determined that the first UE and the second UE are in the idle mode.
Uchiyama discloses if it is determined that the first UE and the second UE [are] in the idle mode (paragraph 137, Fig. 11, disclosing a slave UE and master UE both in idle mode, and a procedure for transferring paging message in response to this scenario).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Uchiyama’s teachings, in conjunction with and to modify Berggrun and Tenny’s combined teaching of “if the received request is a request to forward a paging message to the first UE, and it is determined that the second UE is in the idle mode, sending a message to a radio access node serving the second UE, requesting said radio access node to page the second UE”, to reject “if the received request is a request to forward a paging message to the first UE, and it is determined that the first UE and the second UE [ARE] in the idle mode, sending a message to a radio access node serving the second UE, requesting said radio access node to page the second UE”, since both this combined teaching and Uchiyama’s teachings relate to scenarios for transferring paging messages to UEs in the event that the UEs may be in an idle state, by observing that the first UE may also be idle with the idle second UE and that this may be a condition for sending the message as set forth in the combined teaching. These references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53; Tenny, paragraphs 1-9; Uchiyama, paragraphs 1-13, Figs. 1-7).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 36, Tenny, Uchiyama and Berggrun teach the method as in the parent claim 35.  
Berggren discloses further comprising, after establishing a signaling connection between the second mobility management entity and the second UE, sending to the second UE a request to forward the paging message to the first UE. (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME [“the mobility management node”] determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE, the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included in wake up message 97 sent from the MME to the further UE [“second UE”] and then to the UE [“first UE”], teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53; Tenny, paragraphs 1-9).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 37, Tenny, Uchiyama and Berggrun teach the method as in the parent claim 35.  
Tenny discloses the message to the radio access node serving the second UE (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request” and “If relay UE 507 is in an idle state MME UE 511 pages relay UE 507”, meaning that the MME UE 511 would necessarily send a page first to the eNB serving relay UE 507 as shown in Fig. 1, such eNB teaching “radio access node serving the second UE”, and that eNB will then page relay UE 507, teaching this limitation).
Berggrun further discloses including with the message to the radio access node serving the second UE a request to the second UE to forward the paging message to the first UE. (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME [“the mobility management node”] determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE, the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included in wake up message 97 sent from the MME to the further UE [“second UE”] and then to the UE [“first UE”], where the MME necessarily must transmit the message 97 to an access node eNB/BS that serves the further/”second” UE, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53; Tenny, paragraphs 1-9).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 38, Tenny, Uchiyama and Berggrun teach the method as in the parent claim 37.  
Tenny discloses the message to the radio access node serving the second UE (Fig. 5 and paragraphs 56-59, disclosing MME-RD 509, which serves RD 505 [teaching “a node serving a first UE” and “first UE”, respectively] sending to MME-UE 511, which serves relay UE 507 [teaching “said node” and “second UE”] a “correlation request” and “If relay UE 507 is in an idle state MME UE 511 pages relay UE 507”, meaning that the MME UE 511 would necessarily send a page first to the eNB serving relay UE 507 as shown in Fig. 1, such eNB teaching “radio access node serving the second UE”, and that eNB will then page relay UE 507, teaching this limitation);
Linked list (Fig. 2: “whitelist 230”)
Berggrun further discloses wherein the message to the radio access node serving the second UE is a paging message comprising identities of the second UE and of the first UE (Figs. 10 and 12, paragraphs 135-159, especially paragraphs 141, 152-162, disclosing that the if the MME [“the mobility management node”] determines that “paging information” is to be included in a D2D wakeup signal to the original end-destination “First” UE, the MME will include “paging information” in a device-to-device signal that will then be transmitted from a “further UE [i.e., the relay/”second” UE]” to the original, end-destination, “first” UE, such paging information being included in wake up message 97 sent from the MME to the further UE [“second UE”] and then to the UE [“first UE”], where the MME necessarily must transmit the message 97 to an access node eNB/BS that serves the further/”second” UE, teaching this limitation)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Berggren, in conjunction with and to modify the teachings of Tenny, to reject the limitations of this claim.  In particular, Berggrun’s teaching of “wherein the message to the radio access node serving the second UE is a paging message comprising identities of the second UE and of the first UE” and Tenny’s teaching of “linked lists” are combinable, to a PHOSITA, to reject “wherein the message to the radio access node serving the second UE is a paging message comprising identities of the second UE and of the first UE in a linked list”, at least because it would have been obvious to organize the UE identities in a linked list, and both Berggrun and Tenny disclose “message to the radio access node serving the second UE”. Both references are in the same field of endeavor with regard to D2D, relay wireless communications.  The suggestion/motivation would have been to improve the setting up, configuration and establishment of M2M/D2D, relay wireless communication pathways (Berggren, paragraphs 1-62, 152-162; NEC, paragraphs 1-53; Tenny, paragraphs 1-9).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463